183 U.S. 138 (1901)
STORTI
v.
MASSACHUSETTS.
No. 378.
Supreme Court of United States.
Argued November 19, 20, 1901.
Decided December 2, 1901.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
*141 Mr. G. Philip Wardner and Mr. William M. Stockbridge for appellant.
Mr. Hosea M. Knowlton for appellee. Mr. Arthur W. DeGoosh was on his brief.
Mr. JUSTICE BREWER delivered the opinion of the court.
The grounds set forth in this petition for a discharge by the Federal court of the petitioner from the custody of the warden are wholly without foundation, and the case is another of the numerous instances in which, as said by Mr. Chief Justice Fuller, in Craemer v. Washington State, 168 U.S. 124, 128:
"Applications for the writ have been made, and appeals taken from refusals to grant it, quite destitute of meritorious grounds, and operating only to delay the administration of justice."
It is an attempt to substitute a writ of habeas corpus for a writ of error, and to review the proceedings in a criminal case in the state court by such collateral attack rather than by direct proceedings in error  something which this court has repeatedly said ought seldom to be done. See, among other cases, Baker v. Grice, 169 U.S. 284; Tinsley v. Anderson, 171 U.S. 101, 104, and cases cited in the opinion; Markuson v. Boucher, 175 U.S. 184; Minnesota v. Brundage, 180 U.S. 499.
Many of the allegations in the petition are general and obscure, and it is not easy to determine therefrom in what particular the petitioner considers the proceedings against him to be *142 in conflict with the Federal Constitution or the treaty with Italy.
Some of the matters presented involve only the construction of state statutes and should be determined by the courts of the State, whose determination in respect thereto is binding upon this court. It must be borne in mind that under section 763 of Rev. Stat. the jurisdiction of the Federal court to issue a writ of habeas corpus is limited to "the case of any person alleged to be restrained of his liberty in violation of the Constitution, or of any law or treaty of the United States," and to cases arising under the laws of nations.
With these considerations in mind we pass to notice more particularly the matters set forth in the petition. It is stated that the petitioner was sentenced to be put to death at a given time; that he was not then put to death on account of a respite granted by the governor, and that such respite was unlawfully granted. Wherein the unlawfulness consisted is not stated, and whether it were lawful or not is a matter dependent on the laws of the State, and to be determined by its courts. The Federal Constitution neither grants nor forbids to the governor of a State the right to stay the execution of a sentence. So also it is said that under the Massachusetts statutes the party convicted has a year in which to file a motion for a new trial, and, therefore, no sentence can be executed on him until that time. Whether that be so or not is also a question depending on the statutes of the State, and to be determined by its courts. The State may see fit to postpone the execution of a capital sentence for a year, or provide that it shall be carried into effect more speedily, and what the State has provided in the matter is for its courts to decide.
It is averred that the proceedings in the Massachusetts courts are in conflict with the rights secured by the treaty between Italy and the United States, but the articles of the treaty referred to only require equality of treatment and that the same rights and privileges be accorded to a citizen of Italy that are given to a citizen of the United States under like circumstances, and there is nothing in the petition tending to show a lack of *143 such equality of treatment. The petition, therefore, is plainly without merit.
But the principal contention of counsel is that the petition was dismissed by the Circuit Court for want of jurisdiction and a certificate thereof given, and that under section 5 of the act of March 3, 1891, c. 517, 26 Stat. 826, the only question that we can consider is one of jurisdiction, and the following cases are referred to: Horner v. United States, 143 U.S. 570; Chappell v. United States, 160 U.S. 499; Press Publishing Company v. Monroe, 164 U.S. 105, and Huntington v. Laidley, 176 U.S. 668.
We do not question that rule as applied to ordinary suits and actions, but section 761, Rev. Stat., provides as to habeas corpus cases that "the court, or justice, or judge shall proceed in a summary way to determine the facts of the case by hearing the testimony and arguments, and thereupon to dispose of the party as law and justice require." That mandate is applicable to this court, whether it is exercising its original or appellate jurisdiction. Proceedings in habeas corpus are to be disposed of in a summary way. The interests of both the public and the petitioner require promptness; that if he is unlawfully restrained of his liberty it may be given to him as speedily as possible; that if not, all having anything to do with his restraint be advised thereof, and the mind of the public be put at rest, and also that if further action is to be taken in the matter it may be taken without delay. Especially is this true when the habeas corpus proceedings are had in the courts of a jurisdiction different from that in pursuance of whose mandate he is detained. This matter of promptness is not peculiar to these cases in Federal courts, but is the general rule which obtains wherever the common law is in force. It is one of those things which gave to such proceedings their special value, and is enforced by statutory provisions, both state and Federal. The command of the section is "to dispose of the party as law and justice require." All the freedom of equity procedure is thus prescribed; and substantial justice, promptly administered, is ever the rule in habeas corpus.
As the petition presented no case entitling the petitioner to *144 a discharge, as the grounds stated therein are absolutely frivolous, and as the result reached in the Circuit Court was in accordance with law and justice,
The judgment is affirmed and it is further ordered that the mandate issue at once.